Citation Nr: 1421649	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for bilateral hearing loss in excess of 40 percent from March 31, 2008, through October 21, 2008.

2.  Entitlement to a disability rating for bilateral hearing loss in excess of 60 percent from October 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from December 1954 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted an increased rating of 40 percent for bilateral hearing loss, effective March 31, 2008.

In a February 2009 rating decision, the RO granted an increased rating of 60 percent for bilateral hearing loss, effective December 11, 2008.

In a May 2009 rating decision, the RO granted an earlier effective date of October 22, 2008, for the increased rating of 60 percent for bilateral hearing loss. 

In a January 2012 decision, the Board denied entitlement to a disability rating for bilateral hearing loss in excess of 40 percent prior to October 22, 2008, and in excess of 60 percent from October 22, 2008.

In a July 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case for further proceedings.

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).



FINDINGS OF FACT

1.  From March 31, 2008, through October 21, 2008, right ear hearing loss was manifested by no worse than Level X impairment, and left ear hearing loss was manifested by no worse than Level V impairment.

2.  From October 22, 2008, right ear hearing loss has been manifested by no worse than Level XI impairment, and left ear hearing loss has been manifested by no worse than Level VIII impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a bilateral hearing loss disability in excess of 40 percent from March 31, 2008, through October 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  The criteria for a disability rating for a bilateral hearing loss disability in excess of 60 percent from October 22, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in April 2008 and September 2008 satisfied the duty to notify provisions.   These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his hearing loss disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.

The most recent VA audiology examination was conducted in February 2014.  The Veteran's representative contends that this examination was inadequate for rating purposes because the corresponding examination report does not indicate the volume of the Maryland CNC speech discrimination test.  See Brief, 3 (Apr. 2014).

The schedule for rating impairment of auditory acuity requires that a hearing impairment examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  There is no requirement that the examiner indicate the volume of the speech discrimination test.

As the February 2014 VA examination was conducted by, C. Laron, Au. D., a state-license audiologist, and the corresponding examination report included the results of a Maryland CNC controlled speech discrimination test and the results of puretone audiometry testing, the February 2014 VA examination is adequate for rating purposes.  Moreover, the medical opinion was based on a thorough review of the claim file, interview with the Veteran, and physical examination.  The examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  The examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Analysis

The Veteran seeks a disability rating for bilateral hearing loss in excess of 40 percent from March 31, 2008, through October 21, 2008, and in excess of 60 percent from October 22, 2008.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

In March 2008, the RO received the Veteran's claim for an increased rating.





An April 2008 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
100
95
110
110
104
-
LEFT
40
35
40
45
40
64

The results for the right ear cannot be applied to Table VI in 38 C.F.R. § 4.85, because the right ear could not be tested for speech recognition using the Maryland CNC Test.  

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer a speculative opinion based on information that the Veteran has not provided.  Id.

The April 2008 VA examiner noted that the Veteran's primary concerns were speech understanding and tinnitus.  

The VA examiner clearly elicited information from the Veteran concerning the functional effects of his disability, and that is all the applicable regulatory provisions require.  Id.  at 455 (holding that "bilateral hearing loss and tinnitus affect the Veteran's ability to sleep" was an adequate description of the functional effects of a hearing loss disability).  The April 2008, opinion is adequate in light of Martinak.

The right ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VIA yields a finding of Level X hearing loss in the right ear.

The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI yields a finding of Level V hearing loss in the left ear.

Where hearing loss is at Level X in one ear and Level V in the other, a 40 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.

For the period from March 31, 2008, through October 21, 2008, there is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for a rating in excess of 40 percent.  38 C.F.R. § 4.85, 4.86.

An October 2008, private audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
70
85
95
74
28
LEFT
40
15
30
30
29
44

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

The October 2008 private examiner noted that the Veteran's bilateral hearing loss caused him to have difficulty hearing in noisy settings and understanding his wife, and caused him to turn the television up too loudly.

Applying these results to Table VI yields a finding of Level XI hearing loss in the right ear and Level VII hearing loss in the left ear.  

Where hearing loss is at Level XI in one ear and Level VII in the other, a 60 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.




A VA audiological examination, conducted on December 11, 2008, yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
75
85
85
100
86
40
LEFT
65
75
70
75
71
56

The VA examiner, Dr. Miller, Au. D., noted that the Veteran's primary concerns were decreased hearing significantly in the right ear, difficulty understanding speech, and severe tinnitus.   

Dr. Miller, Au. D., clearly elicited information from the Veteran concerning the functional effects of his disability; and that is all the applicable regulatory provisions require.  The December 11, 2008, opinion is adequate in light of Martinak.  21 Vet.App. at 455.  

As to the objective findings of the December 11, 2008, examination, both ears presented exceptional patterns of hearing impairment.  Applying these results to Table VIA yields a finding of Level VIII hearing loss in the right ear and Level VI hearing loss in the left ear. 

Applying these results to Table VI yields a finding of Level X hearing loss in the right ear and Level VIII hearing loss in the left ear.

The results from Table VI will be selected because they yield the better result for the Veteran.  See 38 C.F.R. § 4.86.

Where hearing loss is at Level X in one ear and Level VIII in the other, a 60 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

At a separate December 16, 2008, VA ear disease examination, Dr. White noted that the Veteran's bilateral hearing loss had no effects on his usual daily activities and no significant effects on his occupation.  As there is no indication whether the VA examiner elicited information from the Veteran concerning the functional effects of his disability, the December 16, 2008, VA examination report is inadequate in light of Martinak.

A February 2014 VA audiological examination yielded the following results:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
85
80
105
105
94
8
LEFT
15
15
20
30
20
96

The right ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VIA yields a finding of Level IX hearing loss in the right ear.  
Applying these results to Table VI yields a finding of Level XI hearing loss in the right ear.  The results from Table VI will be selected because they yield the better result for the Veteran.  See 38 C.F.R. § 4.86.

The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI yields a finding of Level I hearing loss in the left ear.

Where hearing loss is at Level XI in one ear and Level I in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The VA examiner provided a comprehensive discussion regarding the functional effects of the Veteran's hearing loss disability.

During the discussion, the Veteran indicated that there is no occupational impact as he is currently unemployed.  However, he indicated that his hearing loss made it difficult to assist customers when he was still working in auto parts as he could not always understand what they were asking for.

The VA examiner noted that the Veteran has problems with localization.  Specifically, the Veteran indicated that he cannot tell where a speaker is located, unless he can see the speaker.  The VA examiner found that this can lead to safety concerns as the Veteran may not be able to tell from which direction alarms and other warning signals are originating. 

The VA examiner also noted that the Veteran has poor listening comprehension; difficulty communicating over the telephone; difficulty communicating in vehicles; difficulty hearing in the presence of significant background noise; and difficulty understanding consonant sounds.

The examination clearly elicited information from the Veteran concerning the functional effects of his disability, and that is all the applicable regulatory provisions require.  Martinak, 21 Vet.App. at 455.

The February 2014 VA examiner opined that, with only one ear that can effectively utilize sound, the Veteran will likely struggle more to focus on conversations and may be more fatigued as a result.  The examiner further opined that this extra effort to communicate will likely make it challenging for the Veteran to be at ease in social situations, and he may be more likely to avoid social interactions.

Aside from this opinion, the record is absent any evidence that the Veteran's hearing loss disability causes fatigue and avoidance of social interactions.  

To the extent that the February 2014 predicts that fatigue and avoidance of social interactions may arise as a result of the Veteran's hearing loss disability, the medical opinion is speculative.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  Accordingly, the February 2014 VA examiner's opinion that the Veteran's hearing loss may cause fatigue and avoidance of social interactions is afforded no probative value.

The Veteran's service-connected bilateral hearing loss disability results in the following symptoms: decreased hearing and difficulty understanding speech (see Apr. 2008 VA exam., Dec. 11, 2008, VA exam.); difficulty hearing in noisy settings and understanding his wife, and he listens to the television too loudly (see Oct. 2008 private exam.); difficulty with localization, difficulty communicating in vehicles, communicating over the telephone with his right ear, poor listening comprehension, and difficulty hearing in the presence of significant background noise (see Feb. 2014 VA exam.).  The rating criteria for hearing loss and exceptional hearing loss reasonably describe the Veteran's disability level.  The Veteran's disability picture is contemplated by the rating schedule.  Significantly, there is no evidence that the Veteran's hearing loss resulted in hospitalization and, although the Veteran clearly had some difficulty understanding customers when he was working, there was no evidence of marked interference with employment.

The assigned schedular evaluation for the service-connected bilateral hearing loss disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claims for disability ratings for bilateral hearing loss in excess of 40 percent from March 31, 2008, through October 21, 2008, and in excess of 60 percent from October 22, 2008.  There is no doubt to be resolved, and increased ratings are not warranted.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

There is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  While the Veteran reported that his hearing loss made it difficult to assist customers when he was working in auto parts as he could not always understand customers; and while he is currently unemployed; he has not suggested that he is unemployed because of his bilateral hearing loss disability.  Nor does the record contain any evidence suggesting that his service-connected bilateral hearing loss disability prevents him from obtaining or maintaining substantially gainful employment.  In fact, the February 2014 VA audiology examination shows that the Veteran can hear with his left ear.  The Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

1.  A disability rating for a bilateral hearing loss disability in excess of 40 percent from March 31, 2008, through October 21, 2008, is denied.

2.  A disability rating for a bilateral hearing loss disability in excess of 60 percent from October 22, 2008, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


